Case 18-41838-TLS         Doc 8    Filed 11/26/18 Entered 11/26/18 12:12:32              Desc Main
                                   Document     Page 1 of 10


                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF NEBRASKA

IN THE MATTER OF:                              )       BK. NO. 18-41838
                                               )       (Chapter 13)
BRADLEY JOHN JURGENS,                          )
                                               )            CHAPTER 13 PLAN
                                               )                 AND
                               DEBTOR.         )       NOTICE OF RESISTANCE DEADLINE

                         NOTICE TO CREDITORS AND DEBTORS

The Bankruptcy Court for the District of Nebraska enacts this Local Form Chapter 13 Plan
[hereinafter “plan”] under the provisions contained in Rule 3015.1 of the Federal Rules of
Bankruptcy Procedure. This form plan shall be used for all Chapter 13 plans filed on or after the
effective date of Rule 3015.1.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney
must file an objection to this plan no later than the date designated in the attached Notice of
Resistance Deadline. The Bankruptcy Court may confirm or approve this plan without further
notice if no objection to confirmation is filed. See Bankruptcy Rule 3015.

You must file a timely proof of claim in order to be paid under this plan.

In this District, the amount set forth in the claim controls the amount to be paid to a creditor. The
value of the collateral set forth in the claim controls the amount to be paid subject to the right of
the debtor to object to the claim amount and/or the valuation of the collateral in the claim.
Avoidance of security interests or liens must be done by motion or adversary proceeding as
appropriate. Interest is paid to secured creditors in the amount and from the date specified in the
plan.

The Debtor acknowledges that the plan does NOT INCLUDE provisions through which the plan
ALONE would limit the amount of a secured claim or the value of collateral. The Debtor
acknowledges that such limit on the amount of the claim or the value of the collateral shall be
raised by objection to the claim.

The Debtor acknowledges that the plan does NOT INCLUDE provisions through which the plan
ALONE would avoid a security interest or lien. The Debtor acknowledges that avoidance of a
security interest or lien or the stripping of a lien shall be raised by motion or adversary proceeding
as appropriate.

This plan requires that all nonstandard provisions be set forth in PART 11 of the plan and use of
PART 11 must be identified by checking the box below.

DEBTORS MUST CHECK ONE BOX BELOW TO STATE WHETHER NONSTANDARD
PROVISIONS ARE OR ARE NOT CONTAINED IN PART 11 OF THIS PLAN. IF THE
BOX IS CHECKED AS “NOT INCLUDED” OR IF BOTH BOXES ARE CHECKED, THE
PROVISIONS CONTAINED IN PART 11 WILL BE INEFFECTIVE.
                                                   1
Case 18-41838-TLS           Doc 8     Filed 11/26/18 Entered 11/26/18 12:12:32            Desc Main
                                      Document     Page 2 of 10



 Nonstandard provisions, set out in PART 11             Included          √ Not Included

PART 1. PAYMENTS

The Debtor or Debtors (hereinafter called “Debtor”) submits to the Standing Chapter 13 Trustee
all projected disposable income to be received within the applicable commitment period of the
plan. The payment schedule is as follows:

 A. Monthly Payment Amount           B. Number of Payments          Base Amount (A X B)
 (include any previous payments)
 $100.00                              4                             $ 400.00
 $317.00                             56                             $17,752.00

                                          Total Plan Base Amount: $18,152.00______

The payment shall be withheld from the Debtor’s paycheck:              Yes √□                No □
Employee’s name from whose check the payment is deducted: Bradley Jurgens

Employer’s name, address, city, state, phone:Kawasaki Motors MFG Corp., U.S.A., 6600 NW 27th
St., Lincoln, NE 68524, 402.476.6600
Debtor is paid: Monthly  Twice Monthly  Weekly □ Biweekly √ Other  _____________
This plan cures any arrearage in payments to the Chapter 13 Trustee under any prior plan in this
case.

NOTE: PLAN PAYMENTS TO THE TRUSTEE MUST BEGIN IMMEDIATELY FOR
PLANS REQUIRING PRE-CONFIRMATION ADEQUATE PROTECTION PAYMENTS
OR LEASE PAYMENTS. IN THOSE CASES PROVIDING FOR EMPLOYER
DEDUCTIONS, THE DEBTOR MUST MAKE DIRECT PAYMENT TO THE TRUSTEE
BY MONEY ORDER OR CASHIER’S CHECK UNTIL THE EMPLOYER DEDUCTION
BEGINS. IN CASES WITHOUT PRE-CONFIRMATION PAYMENTS, PLAN
PAYMENTS MUST COMMENCE WITHIN 30 DAYS OF FILING OF THE PETITION.
THE DEBTOR MUST MAKE DIRECT PAYMENT TO THE TRUSTEE UNTIL THE
EMPLOYER DEDUCTION BEGINS.

PART 2. ORDER OF PAYMENT OF CLAIMS

Applicable Trustee fees shall be deducted pursuant to 28 U.S.C. § 586(e). Claims shall be paid in
the following order:

        1. Pre-confirmation payments for adequate protection or leases of personal property;

        2. Minimum monthly payments to secured creditors listed in PART 6 of this plan,
           minimum arrearage payments and regular executory contract payments due on
           Executory Contracts and Leases in PART 7 of this plan, and minimum monthly
           payments on arrearages on 11 U.S.C. § 507(a)(1)(A) priority domestic support claims
           in PART 5(B) of this plan [NOTE: IF THERE ARE NO MINIMUM
           ARREARAGE PAYMENTS OR REGULAR EXECUTORY CONTRACT
                                                   2
Case 18-41838-TLS        Doc 8    Filed 11/26/18 Entered 11/26/18 12:12:32             Desc Main
                                  Document     Page 3 of 10


           PAYMENTS DESIGNATED IN THE PLAN, THOSE MONIES WILL BE
           DISTRIBUTED UNDER # 3 ON ATTORNEY FEES];

       3. The Debtor’s attorney’s fees and costs as approved by the Court [NOTE: DEBTOR’S
          COUNSEL SHOULD NOT DESIGNATE A PER MONTH PAYMENT FOR
          ATTORNEY FEES. UNDER THIS ORDER OF PAYMENTS ALL FUNDS
          WILL BE CODED FOR ATTORNEY FEES AFTER THE BEFORE
          DISCUSSED MINIMUM MONTHLY PAYMENTS AND EXECUTORY
          CONTRACT PAYMENTS];

       4. After payments of the previously listed amounts in (1) through (3) above, additional
          funds will be distributed prorata to secured claims in PART 6, arrearages on Executory
          Contracts and Leases in PART 7 of this plan and domestic support claims under 11
          U.S.C. § 507(a)(1)(A) in PART 5(B) of this plan;

       5. Other administrative expense claims under 11 U.S.C. § 503 and Chapter 7 Trustee
          compensation allowed under 11 U.S.C. § 1326(b)(3);

       6. Other priority claims in the order specified in 11 U.S.C. § 507(a) including post-petition
          tax claims allowed under 11 U.S.C. § 1305;

       7. Payments on co-signed unsecured claims listed in PART 8 of this plan;

       8. General Unsecured Claims.

PART 3. §1326(A) PRE-CONFIRMATION ADEQUATE PROTECTION PAYMENTS
        & LEASE PAYMENTS

The following pre-confirmation adequate protection payments on claims secured by personal
property and pre-confirmation lease payments for leases of personal property shall be paid by the
Trustee to the below listed creditors without entry of an order of the Court. The Debtor proposing
pre-confirmation payments will immediately commence plan payments to the Trustee. Creditors
must file a timely proof of claim to receive payment. Payments by the Trustee shall commence to
these creditors within 30 days of the filing of the proof of claim unless the Trustee does not have
funds available within 7 working days prior to the end of the 30-day period. Post-confirmation
payments are provided for below in PARTS 6 and 7 of this plan.

                                              Last Four Digits       Date of Next       Payment
    Creditor’s Names and Full Address       of Account Number        Payment Due        Amount
    1. Freedom Road Financial             0285                              2018     $ 32.87
    2. PO Box 4597
    3. Oak Brook, IL 60522-4597


PART 4. ADMINISTRATIVE CLAIMS

Trustee fees shall be deducted from each payment received by the Trustee.

Neb. R. Bankr. P. 2016-1(A)(4) and Appendix “K” provide for the maximum allowance of
Chapter 13 attorney fees and expenses [Standard Allowable Amount “SAA”] which may be
                                                 3
Case 18-41838-TLS         Doc 8     Filed 11/26/18 Entered 11/26/18 12:12:32                  Desc Main
                                    Document     Page 4 of 10


included in a Chapter 13 Plan. Additional fees or costs in excess of this amount must be approved
through the “ALC” Fees process or a separate fee application. Fees and costs requested for
allowance are as follows:

 “SAA” Fees Requested         Fees Received Prior to Filing     Balance of “SAA” Fees to Be Paid in Plan
 $3,700.00                    $0.00                             $3,200.00
 “SAA” Costs Requested        Costs Received Prior to Filing    Balance of “SAA” Costs to Be Paid in Plan
 $200.00                      $0.00                             $200.00

PART 5. PRIORITY CLAIMS

11 U.S.C. § 1322(a) provides that all claims entitled to priority under 11 U.S.C. § 507(a) shall be
paid in full in deferred cash payments unless the holder of a particular claim agrees to a different
treatment of such claim except for a priority claim under 11 U.S.C. § 507(a)(1)(B). It is further
provided that any and all pre-petition penalties, and post-petition penalties and interest, which have
attached or will be attached to any such claim, shall be treated as a general unsecured claim and
not entitled to priority. Such claims are as follows:

   A. Domestic Support Obligations

           1) √ None. If “None” is checked, the rest of § 5(A) need not be completed or
              reproduced.
           2) Name of Debtor who owes Domestic Support Obligation ___________________
           3) The Debtor is required to pay all post-petition Domestic Support Obligations
              directly to the holder of the claim and not through the Chapter 13 Plan.
           4) Name(s), address(es), and phone number(s) of the holder of ANY domestic support
              obligation as defined in 11 U.S.C. § 101(14A):
 Name of Creditor                              Address, City, State, Zip Code       Telephone Number
 1 None

   B. Arrearages Owed to Domestic Support Obligation Holders Under 11 U.S.C. §
      507(a)(1)(A)

           1) √ None. If “None” is checked, the rest of § 5(B) need not be completed or
              reproduced.
           2) Name of holder of Domestic Support Obligation Arrearage Claim, estimated
              arrears and monthly payment:


 Name of Creditor                          Estimated Arrearage Claim            Minimum Monthly Payment
                                                                                on Arrearage
 1 None                                    $                                    $

   C. Domestic Support Obligations Assigned To Or Owed To A Governmental Unit Under
      11 U.S.C. § 507(a)(1)(B)

           1) √ None. If “None” is checked, the rest of § 5(C) need not be completed or
              reproduced.
           2) Name of Creditor, estimated arrearage claim, and any special payment provisions:
                                                    4
Case 18-41838-TLS            Doc 8     Filed 11/26/18 Entered 11/26/18 12:12:32                                 Desc Main
                                       Document     Page 5 of 10



Name of Creditor                                     Estimated Arrearage Claim              Provision for Payment
1 None                                               $                                      $

   D. Priority Tax Claims Including Post-Petition Tax Claims Allowed Under 11 U.S.C. §
      1305

             1) √ None. If “None” is checked, the rest of § 5(D) need not be completed or
                reproduced.
             2) Name of Creditor, estimated arrearage claim, and any special payment provisions:

Federal: $0.00                        State: $0.00                                  Total: $


   E. Chapter 7 Trustee Compensation Allowed Under 11 U.S.C. § 1326(b)(3)

             1) √ None. If “None” is checked, the rest of § 5(E) need not be completed or
                reproduced.
             2) Name of Creditor, estimated arrearage claim, and any special payment provisions:

Amount Allowed                                                   Monthly Payment (Greater of $25 or 5% of Monthly
                                                                 Payment to Unsecured Creditors)
$ None                                                           $None

   F. Other Priority Claims: Provisions for treatment in Part 11 of plan.

PART 6. SECURED CLAIMS

   A. Home Mortgage Claims
      (including claims secured by real property which the debtor intends to retain)

             1) √ None. If “None” is checked, the rest of § 6(A) need not be completed or
                reproduced.
             2) Unless otherwise provided in this plan, Debtor shall pay all post-petition mortgage
                payments directly to each mortgage creditor as those payments ordinarily come due
                beginning with the first due date after the case is filed and such creditor shall retain
                any lien securing its claim. Any pre-petition arrearage shall be paid through this
                Chapter 13 plan with interest as provided below. The amount of pre-petition arrears
                is determined by the proof of claim, subject to the right of the Debtor to object to
                the amount set forth in the claim.
                                                                                                Minimum
                                                         Pre-confirmation                        Monthly        Total Payments
                                       Estimated          Interest Rate &       Post-            Payment        on Pre-petition
                      Property        Pre-petition        Dollar Amount     confirmation    Amount on Pre-       Arrears Plus
 Name of Creditor    Description       Arrearage           Limit, If Any    Interest Rate    petition Arrears       Interest
1. None                              $                 %      $             %               $                   $0.00



             3) The following claims secured by real property shall be paid in full through the
                Chapter 13 Plan:


                                                             5
Case 18-41838-TLS                 Doc 8        Filed 11/26/18 Entered 11/26/18 12:12:32                                      Desc Main
                                               Document     Page 6 of 10


                                                            Pre-confirmation                             Minimum
                                                             Interest Rate &        Post-                Monthly
                                                             Dollar Amount      confirmation             Payment           Total Payments
    Name of Creditor             Property Description         Limit, if any     Interest Rate            Amount             Plus Interest
1None                                                   $                       %     $              %                 $


   B. Post-Confirmation Payments to Creditors Secured by Personal Property. Post-
      confirmation payments to creditors holding claims secured by personal property shall be
      paid as set forth in subparagraphs (1) and (2):

             1) Secured Claims to which § 506 Valuation is NOT applicable:

                            a. √ None. If “None” is checked, the rest of § 6(B)(1) need not be
                               completed or reproduced.
                            b. Claims listed in this subsection are debts secured by a purchase money
                               security interest in a personal motor vehicle, incurred within 910 days of
                               filing of the bankruptcy OR debts secured by a purchase money security
                               interest in “any other thing of value,” incurred within one year prior to
                               filing of the bankruptcy. These claims will be paid in full with interest as
                               provided below. Unless otherwise ordered by the Court, the claim amount
                               stated on a proof of claim or amended proof of claim filed before the
                               filing deadline under Bankruptcy Rule 3002(c) controls over any contrary
                               amount listed below.
                                                                 Pre-confirmation                            Minimum
                                                                  Interest Rate &       Post-                Monthly
                                                Estimated         Dollar Amount     confirmation             Payment         Total Payments
 Name of Creditor      Property Description   Claim Amount         Limit, if any    Interest Rate            Amount            Plus Interest
1 None                                        $                  %      $           %                    $                   $


             2) Secured Claims to which § 506 Valuation is applicable:

                            a. □ None. If “None” is checked, the rest of § 6(B)(2) need not be completed
                               or reproduced.
                            b. Claims listed in this subsection are debts secured by personal property not
                               described in the prior paragraph of this plan, 6(B)(1)(b). These claims will
                               be paid either the value of the secured property or the amount of the claim,
                               whichever is less, with interest as provided below. The portion of a claim
                               that exceeds the value of the secured property will be treated as an
                               unsecured claim. In this District, the value of the secured property is
                               determined by the proof of claim, subject to the right of the Debtor to object
                               to such valuation.
                                                 Estimated
                                                 Value of
                                                Security or      Pre-confirmation                           Minimum
                                              Amount Owed         Interest Rate &        Post-               Monthly
                                                (use lowest       Dollar Amount      confirmation            Payment         Total Payments
 Name of Creditor      Property Description       amount)          Limit, if any     Interest Rate           Amount           Plus Interest
1 Freedom Road         2015 Harley            $1,700.00          6.7%       $       6.7%                 $ 32.887            $1,972.20
Financial              Davidson Indian,
                       SCO Road/Street


   C. Surrender of Property

                                                                   6
Case 18-41838-TLS              Doc 8       Filed 11/26/18 Entered 11/26/18 12:12:32                           Desc Main
                                           Document     Page 7 of 10


         1) √ None. If “None” is checked, the rest of § 6(C) need not be completed or reproduced.
         2) The Debtor surrenders any interest in the following collateral. Any secured claim filed
            by the below creditors will be deemed satisfied in full through surrender of the
            collateral. Any unsecured deficiency claim must be filed by the bar date for claims or
            allowed by separate order of the Court. The Debtor requests that upon confirmation
            of this plan the stay under 11 U.S.C. § 362(a) be terminated as to the collateral
            only and that the stay under § 1301 be terminated in all respects.

                    Name of Creditor                                          Collateral To Be Surrendered
1 None

   D. Lien Avoidance and Lien Stripping

         1) √ None. If “None” is checked, the rest of § 6(D) need not be completed or reproduced.
         2) In this District, avoidance of security interests or liens must be done by motion or
            adversary proceeding as appropriate.
         3) The Debtor shall file a Motion or Adversary Proceeding to Avoid the lien of the
            following creditors:
                                                                                             Property Upon Which
       Name of Creditor                                Amount Owed                       Debtor Will Seek to Avoid Lien
1. None


PART 7. EXECUTORY CONTRACTS/LEASES

   A. The Debtor assumes the executory contract/lease referenced below and provides for the
      regular contract/lease payment to be included in the Chapter 13 plan. All other executory
      contracts and unexpired leases are rejected. Any pre-petition arrearage will be cured in
      monthly payments as noted below:

   B. Check One

         1) √ None. If “None” is checked, the rest of § Part 7 need not be completed or reproduced.
         2)  Assumed Items:
                                                         Minimum        Regular                                        Total
                                                          Monthly      Number of                                     Payments
                                        Estimated        Payment to     Contract         Amount of   Due Date of   (Arrears Plus
                       Property       Arrearages on     Be Made on     Payments           Regular      Regular        Regular
                      Subject to        Executory          Exec.      Remaining as       Executory    Executory      Executory
                      Executory       Contract as of      Contract     of Date of         Contract     Contract       Contract
 Name of Creditor   Contract /Lease   Date of Filing     Arrearage       Filing           Payment     Payment        Payments)
1None                                 $                $                             $                             $


PART 8. CO-SIGNED UNSECURED DEBTS

   A. √ None. If “None” is checked, the rest of § Part 8 need not be completed or reproduced.

   B.    The following co-signed debts shall be paid in full at the contract rate of interest from
         petition date.


                                                              7
Case 18-41838-TLS             Doc 8       Filed 11/26/18 Entered 11/26/18 12:12:32              Desc Main
                                          Document     Page 8 of 10


                                           Estimated
           Name of Creditor               Amount Due        Contract Rate of Interest       Total Due
 1. None                              $                    5%                           $


PART 9. UNSECURED CLAIMS

   A.   Allowed unsecured claims shall be paid prorata from all remaining funds.

PART 10. ADDITIONAL PROVISIONS

   A. If there are no resistances/objections to confirmation of this plan or after all objections are
      resolved, the Court may confirm the plan without further hearing.

   B. Property of the estate, including the Debtor’s current and future income, shall revest in the
      Debtor at the time a discharge is issued, and the Debtor shall have the sole right to use and
      possession of property of the estate during the pendency of this case.

   C. In order to obtain distributions under the plan, a creditor must file a proof of claim no later
      than 70 days after the filing of the petition except as provided in Rule 3002(c) of the Federal
      Rules of Bankruptcy Procedure.

   D. Unless otherwise provided in this plan or ordered by the Court, the holder of each allowed
      secured claim provided for by the plan shall retain its lien securing such claim as provided
      in 11 U.S.C. § 1325(a)(5)(B).

   E.   After the bar date to file a proof of claim for non-governmental units passes, limited
        notice/service is approved for all post confirmation pleadings. Pleadings shall include
        applications for fees, amended plans and motions. Pleadings shall be served on all parties
        in interest. For purposes of this limited notice provision, a party in interest is a party whose
        interest is directly affected by the motion, a creditor who has filed a proof of claim, a party
        who has filed a request for notice, any governmental agency or unit that is a creditor and
        all creditors scheduled as secured or priority creditors. Any pleading filed with limited
        notice shall include a certificate of service specifically stating it was served with limited
        notice on all parties in interest pursuant to Neb. R. Bankr. P. 9013-1(E)(1). Failure to
        comply shall result in deferral of the motion until a proper certificate of service is
        filed.

PART 11. NONSTANDARD PROVISIONS

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard
provision is a provision not otherwise included in this Local Form Plan or deviating from it.
Nonstandard provisions set out elsewhere in this plan are ineffective and void.

The following plan provisions will be effective only if there is a check in the box “included” at the
end of the opening Notice to Creditors and Debtors of this plan.




                                                       8
Case 18-41838-TLS         Doc 8    Filed 11/26/18 Entered 11/26/18 12:12:32            Desc Main
                                   Document     Page 9 of 10


                           NOTICE OF RESISTANCE DEADLINE

ANY RESISTANCE TO THIS PLAN OR REQUEST FOR A HEARING MUST BE FILED
IN WRITING WITH THE BANKRUPTCY CLERK’S OFFICE (SEE ORIGINAL
NOTICE OF BANKRUPTCY FOR ADDRESS) AND SERVED ON THE ATTORNEY FOR
THE DEBTOR AT THE ADDRESS LISTED BELOW (OR SERVED ON THE DEBTOR,
IF NOT REPRESENTED BY AN ATTORNEY), ON OR BEFORE:

                                     DECEMBER 26, 2019

(USE OPTION A OR B – AND CHECK ONE OF THE BOXES – SEE LOCAL COURT
RULES)

   A.  14 DAYS AFTER THE CONCLUSION OF THE MEETING OF CREDITORS
                                 OR
   B. √ MONTH, DAY AND YEAR (USE A CALENDAR DATE WHICH IS AT LEAST 21
      DAYS AFTER THE DATE THE PLAN IS FILED WITH THE COURT)

IF A TIMELY RESISTANCE OR REQUEST FOR A HEARING IS FILED AND SERVED,
THE BANKRUPTCY COURT WILL HANDLE THE RESISTANCE IN ACCORDANCE
WITH NEB. R. BANKR. P. 3015-2. IF THERE ARE NO OBJECTIONS TO THE PLAN AS
FILED, THE COURT MAY CONFIRM THE PLAN WITHOUT FURTHER HEARING.

                                  CERTIFICATE OF SERVICE

On November 26, 2018, the undersigned mailed a copy of this plan to all creditors, parties in
interest and those requesting notice by regular United States mail, postage prepaid. The parties to
whom notice was mailed are either listed below or on the attached mailing matrix. The undersigned
relies on the CM/ECF system of the United States Bankruptcy Court to provide service to the
following: Kathleen A. Laughlin, Standing Chapter 13 Trustee District of Nebraska

Dated: November 26, 2018                      BRADLEY JOHN JURGENS, Debtor

                                      By: /s/_John D. Rouse___________________________
                                             John D. Rouse, #15292
                                             Attorney for the Debtor
                                             1023 Lincoln Mall, Suite 101
                                             Lincoln, NE 68508
                                             (402) 475-1993
                                             Fax Number: (402) 475-7989
                                             jrouselaw@inebraska.com

By filing this document, the Attorney for the Debtor or the Debtor herself, if not represented by an
attorney certifies that wording and order of the provisions in this Chapter 13 plan are identical to
those contained in the Local Chapter 13 Plan for the United States Bankruptcy Court for the
District of Nebraska, other than any nonstandard provisions included in PART 11 of this plan.


                                                 9
                                                                            Case 18-41838-TLS           Doc 8    Filed 11/26/18 Entered 11/26/18 12:12:32        Desc Main
                                                                                                                Document      Page 10 of 10
                                                                   Best Buy/CBNA                            Bonnie K. Jurgens               Capital Management Services, LP
                                                                   PO Box 6497                              2332 NW 41st St                 698 1/2 S Ogden St
                                                                   Sioux Falls, SD 57117-6497               Lincoln, NE 68524-6039          Buffalo, NY 14206-2317




                                                                   Capital One Bank Usa NA                  Discover Card                   Edward F. Hoffman
                                                                   15000 Capital One Dr                     PO Box 6103                     Cada Law
                                                                   Richmond, VA 23238-1119                  Carol Stream, IL 60197-6103     1024 K St Ofc
                                                                                                                                            Lincoln, NE 68508-2851




                                                                   Freedom Road Financial                   Gurstel Law Firm, P.C.          Internal Revenue Service
                                                                   PO Box 4597                              Attn: Amy M. Gotz               P. O. Box 7346
                                                                   Oak Brook, IL 60522-4597                 10110 Nicholas St Ste 203       Centralized Insolvency Operations
                                                                                                            Omaha, NE 68114-2184            Philadelphia, PA 19101-7346




                                                                   Kawasaki Motors MFG Corp., USA           Lancaster County Attorney       Lancaster County Treasurer
                                                                   6600 NW 27th St                          575 S 10th St                   555 S 10th St Rm 103
                                                                   Lincoln, NE 68524-8904                   Lincoln, NE 68508-2810          Lincoln, NE 68508-2803
© 2018 CINgroup 1.866.218.1003 – CINcompass (www.cincompass.com)




                                                                   Medtronic                                Principal Financial Group       Professional Choice Recovery
                                                                   13019 Collection Center Dr               6600 NW 27th St                 PO Box 5234
                                                                   Chicago, IL 60693-0130                   Lincoln, NE 68524-8904          Lincoln, NE 68505-0234




                                                                   R. J. Shortridge                         Union Bank & Trust Co.
                                                                   233 S 13th St Ste 1400                   P. O. Box 82535
                                                                   Perry Guthery Haase & Geesford PC, LLO   Lincoln, NE 68501-2535
                                                                   Lincoln, NE 68508-2003
